             Case 2:20-mj-05450-DUTY
                   Case 2:19-cr-00259-JCC
                                       Document
                                           Document
                                                5 Filed
                                                    33-511/10/20
                                                          Filed 11/13/20
                                                                  Page 1 of
                                                                         Page
                                                                            4 Page
                                                                              1 of 4ID #:12




                 UNITED STATES DISTRICT COURT FAR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v.                                     r    ~       ,'L~           Case No. ~~ ~~ — ~!
                                                                                                                            ''L~~~ ~.~

                                                         efe ` an       ~ Material Witness                                                               ~

   Violation ofTitle and Section:
                                 Summons           Out of District ~ UNDER SEAT, ~ Modified Date:
          l
   Check o one ofthefrve numbered Boxes below (unless one bond is to be replaced by another):
   1,      Person Recognizance Signature On y)                (~),Q    davit ofSurety With Justification           Release No.
                                                                   (Form Crt-3) Signed by:                               r7 ~~g!~
   2. ~ Unsecured
        $         Appearance Bond                                                                                         Z
                                                                                                                     Q   Release to Pretrial ONLY
   3. ~ Appearance Bond                                                                                              ~        se to Probation ONLY
                                                                                                                          orthwith Release
        ~a~. ❑ CdS}1 D2POSl[ tAmount or %} tForm CR-7~
                                                                             With Frill Deeding of Property:

    (b).Q Affidavit of Surety Without
          Justification (Fo..n C7t-h} Signed by:
                                                                                                                         All Conditions ofBond
                                                                                                                         (Exce tClearing-Warrants
                                                                                                                          Con~tion) Must be Met
                                                                                                                          and Posted by:



                                                                                                                         Third-Party Custody
                                                            4.~ Collateral Bond in the Amount of(Cash                    Affidavit {Form CR-3I)
                                                                ar Negotiable Securities):
                                                                    $                                               { Bail Fixed by Court:
                                                            5.Q Corporate Surety Bond in the Amount of:             ~~ 'r~~~
                                                                 ~                                                  (Judge /Clerk's Initials)


                                                         PRECONDITIONS TO RL,LEASE
        The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(8)(4).
  ~ The Court has ordered a Nebbia hearing under 4 3142 {g)(4).
[~ The Nebbia hearing is set for                                             at            ❑ a.m. ❑ p.m.

                                                  ADDITIONAL CONDITIONS OF RELEASE
In ad 'ion to th~NERAL CONDITIONS ofRELEASE,the following conditions of release are imposed upon you:
     ubmit to:   Pretrial Services Agency(PSA} supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                 (The agency indicated above,PSA or USPO, wild be referred to berow as "Supervising Agenry.'~

    Surrender all passports and travel documents to Supervising Agency no later than                                               ,sign a Declaration

    re Passport and Other Travel Documents(Form CR-37}, and do not apply for a passport or other travel document during the pendenry
    ofthis case,
    Travel is restricted to                                                                       unless prior permission is granted by Supervising

     Agenry to travel to a specific other location, Court permission is required for international travel.
    Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
    Maintain or actively seek employment and provide proofto Supervising Agency. ~ Employment to be approved by Supervising Agency.
    Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                       Defendant's Initials:~I.f.~T /nom, l`-~Date:'~   }! / ~ 1 ~'~
          Case 2:20-mj-05450-DUTY
                Case 2:19-cr-00259-JCC
                                    Document
                                        Document
                                             5 Filed
                                                 33-511/10/20
                                                       Filed 11/13/20
                                                               Page 2 of
                                                                      Page
                                                                         4 Page
                                                                           2 of 4ID #:13


                                                                      (~~~~ r~~_'Z                Casc No. '~(~'S 6       — s~S~ ~~'~
  Case Name: United States of America v. ~,i
                                                   e     ant []Material Witness
                                                                                       any   person who is a known victim or
  ]Avoid all contact, directly or indirectly (including by any electronic means), with
  ~
    witness in the subject investigation or prosecution, Q inducting but not limited to
                                                            Q except
                                                                                         any known codefendants except in the presence
      Avoid all contact, directly ar indirectly(including by any electronic means), wide
                                                                                                without your counsel present:
      of counsel. Notwithstanding this provision, you may contact the following codefendants

                                                                                                      ~ In order to determine compliance,
      Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons.
                                                                                                in conjunction with the U.S. Marshal.
      you agree to submit to a search of your person and/or property by Supervising Agency
                                                                                                 -related material other than in your
      Do not use or possess any identification, mail matter, access device, or any identification
                                                                                                   to determine compliance, you agree
      own legal or true name without prior permission from Supervising Agency. ~ In order
                                                                                                    n with the U.S. Marshal.
      to submit to a search of your person and/or property by Supervising Agency in conjunctio
      Do not engage in telemarketing.
                                                                                                or more without notifying and obtaining
      Do not sell, transfer, or give away any asset valued at $
       permission from the Court,except
      Do not engage in tax preparation for others.
[~ Do not use alcohol.
                                                                                                g Agency and abide by all the rules and
      Participate in the electronic remote alcohol monitoring program as directed by Supervisin
                                                                                                    your ability to pay as determined by
       requirements of the program. You must pay all or part of the costs for treatment based upon
       Supervising Agency.
                                                                                                    compliance, you agree to
      Do not use or possess illegal drugs orstate-authorized marijuana. ~ In order to determine
                                                                                  conjunction with the U.S. Marshal.
      submit to a search of your person. and/or property by Supervising Agency in
                                                                                           by federal law or street, synthetic, or
      Po not use for purposes of intoxication any controlled substance analogue as defined
                                                                                           more than minimally,except as
      designer psychoactive substance capable of impauing mental or physical functioning
       prescribed by a medical doctor.
                                                                                                      treatment approved by Su}~ervising Agency.
 ]
 [ Submit to:         drug and/or ~alcohol testing. If directed to do so, participate in outpatient
                                                                                                        as determined by Supervising Agenry.
       You must   pay all or part of the costs For testing and treatment based upon your ability to pay
                                                                                   Supervising Agenry. You must pay all or part of the costs
      Participate in residential ~ drug and/or Q alcohol treatment as directed by
                                                                                        ~Release to PSA only[]Release to USPO only
       of treatment based upon your ability to pay as determined by Supervising Agency.
                                                                                     health counseling and/or treatment approved by
[~ Submit to a mental health evaluation. If directed to do so, participate in mental
                                                                                 ability to pay as determined by Supervising Agency.
   Supervising Agency. You must pay all or part of the costs based upon your
                                                                                         ts of the program,under the direction of Supervising
       Participate in the Location Monitoring Program and abide by all ofthe requiremen
                                                                                                    all ar part ofthe costs of the program based
        Agenry, which       will or Qwili not include a location monitoring bracelet. You must pay
                                                                                               responsible for any lost or damaged equipment.
        upon your ability to pay as determined by Supervising Agenry. You must be financially
            Location monitoring only - no residential restrictions;
                              -or-
            You are restricted to your residence every day:
                     from                  ❑ a.m. ❑ p.m. to                   ❑ a.m. ❑ p.m.

                 ~] as directed by Supervising Agency;
                               -or-
                                                                                 Defendant's Initials: X    (~~~~ate: ~ ~~            ~~~G
                                                                                             AND BOND                                 .F,ZOF4
 CR-1 (05/19)                             CENTRAL DISTRICT OF CALIFORNIA RELFASF. ORDER
       Case 2:20-mj-05450-DUTY
             Case 2:19-cr-00259-JCC
                                 Document
                                     Document
                                          5 Filed
                                              33-511/10/20
                                                    Filed 11/13/20
                                                            Page 3 of
                                                                   Page
                                                                      4 Page
                                                                        3 of 4ID #:14


                                                      1~~                           ~
                                                                    f Y`l1~.'}'~Q,Uc~                                 !
                                                                                                  Case No.~~•- ~'"~~~ ~ ^~'~
 Case Name: Clnited States of America v.
                                                   efendant     ~ Material Witness                                                                ~'

                                                                                                              court appearances, and
  { You are restricted to your residence at all times except for medical needs or treatment, attorney visits,
  ]
                                                                             all of which must be preapproved by Supervising Agency;

  [ Release to PSA only ~ Release to U5P0 only
  ]
     You are placed in the third-party custody(Form CR-31)aE
                                                                                                                    within         days
     Clear outstanding ~ warrants or[]D1vIV acrd traffic violations and provide proof to Supervising Agency
     o~ifelease from custody.
 ~~~ not possess or have access to, in the ho
 L                                                  ,the workplace, or any other location, any device that offers Internet access except

     as approved by Supervising Agenry.           In order to determine compliance,you agree to submit to a search of your person

        dlor property by Supervising Agency in conjunction with the U.S. Marshal.

~      o not associate or have verbal, written, telephonic, electronic, or any other communication with
      the age of 18 except in the presence ofa parent or legal guardian of the minor.
                                                                                                          any person who is less than


                                                                                                                      used by children
     Do not loiter or be found within 100 feet of any schoolyard, park, playground, arcade., or other place primarily
      under khe age of 18.
                                                                                                                operation of any daycare
     Do not be employed by, affiliated with,own,control, or otherwise participate directly or indirectly in the
                                                                                                                    1 B.
     facility, school, or other organization dealing with the care, custody, or control ofchildren under the age of
                                                                                                              to submit to a search
     Do not view or possess child pornography or child erotica. Q In order to determine compliance, you agree
                                                                                                         conjunction with the U.S.
     of your person and/or property,including computer hardware and software, by Supervising Agency in
      Mazshal.
     Other conditions:




                                            GENERAL CONDITIONS OF RELEASE
                                                                                        to my appearance in the above entitled matter as
I will appear in person in accordance with any and all directions and orders relating
                                                                                             any Magistrate Judge thereof, or in any other
may be given or issued by the Court or any judicial officer thereof, in that Court or before
United States District Gourt to which I may be removed or to which the case    may be transferred.

                                                                                    any sentence imposed and will obey any order or
I will abide by any judgment entered in this matter by surrendering myself to serve
direction in connection with such judgment as the Court may proscribe.

                                                                                       my residence address and telephone number,
I will immediately inform my counsel of any change in my contact information,including
so that.I may be reached at all times,

I will not commit a federal, state, or local crime during the period of release.

                                                                                 criminal investigation in this case. Additionally, I will not
I will not intimidate any witness,juror, or officer of the court or obstruct the
                                          any  alleged  witness, victim, or informant  in this case. I understand that if I do so, I may be
tamper with, harass, or retaliate against
subject to further prosecution under the applicable statutes.

I will cooperate in the collection of a DNA sample under 42 U.S.C. 4 14135x.
                                                                                                      -`
                                                                                   Defendant's Initials: Dater ~`                       ~~~
                                                                                                       ~
                                                                           RELEASE ORDER A;CD BOILD FORM                          ~ PAGE 3 OF 9
          Case 2:20-mj-05450-DUTY
                Case 2:19-cr-00259-JCC
                                    Document
                                        Document
                                             5 Filed
                                                 33-511/10/20
                                                       Filed 11/13/20
                                                               Page 4 of
                                                                      Page
                                                                         4 Page
                                                                           4 of 4ID #:15


  Case Name: United States of America v.            tlll • i     `1      ~~+   ~rr~~             Case No. ~~~ ~..{`7.~~~~~

                                                                ~ Material Witness                                                   L
                                                   e ndant
                                                                                                                                              L

                                ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS
                                                                                        Code,I have read or have had interpreted to me
  As a condition of my release on this bond, pursuant to Title 18 of the United States
                                                                                additiona l conditions of release and agree to comply with
  and understand the general conditions of release, the preconditions,and the
                                                                             s of Local Criminal Rule 46-6.
  all conditions of release imposed on me and to be bound by the provision

                                                                                    g any proceeding on appeal or review) whtch will
  Furthermore, it is agreed and understood that this is a continuing bond (includin
  continue in full force and effect until such time as duly exonerated:

                                                                                    release of this bond may result in a revocation of
  I understand that violarion of any of the general and/or additional conditions of
                                                                                         could result in a term ofimprisonment and/or
  release,an order of detention, and a new prosecution for an additional offense which
  fine.

                                                                                     additional conditions of release ofthis bond,this bond
  I further understand that if I fail to obey and perform any of the general and/or
                                                                                  aside,judgment maybe summarily entered in this
  maybe forfeited to the United States of America. If said forfeiture is not set
                                                                                      together with interest and costs. Execution of the
  Court against me and each surety,jointly and severally,for the bond amount,
                                                                                         Criminal Procedure and other Laws of the
  judgment maybe issued or payment secured as provided by the Federal Rules of
                                                                      collateral previousl y posted in connection with this bond may be
  United States, and any cash or real or personal property or the
  forfeited.




                                                                                                      TeIeph   e Number
   Date                                Sign ture ofDefendant/
                                                                                           ;~


   ~~i         ~~i9`f l~.~
   City and State(DO NO INCLUDE ZIF CODE)



                                                                                                                 language this entire form
        Check if interpreter is used: T have interpreted into the
        and have been told by the defendant that he or she understands all of it.



                                                                                                   Date
   Interpreter's Signature



                                                                          ✓L                          ►    0       ?~
    Approved:
                                                                                                      Da
                                  States Dnfri~Jse~ge/ Magistrate


    If cash deposited:                                         for $


                                                                           Local Criminal Rule 46.)
    (This bond may require surety agreements and affidavits pursuant to




                                                                                Defendant s                    ~~~ Dater ~i ~ ~1 1~J~(/

CR-1 (05119)                            CENTRAL DISTRICT OF CA
